DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-13. Claims 1, 3, 12, and 13 have been amended. Claim 2 has been cancelled. Accordingly, claims 1, and 3-13 are pending in the current application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2021, with respect to Claims 1, and 4-13 have been fully considered and are persuasive.  The rejection of Claims 1, and 4-13 has been withdrawn. 
Applicant's arguments filed 07/26/2021 regarding Claim 3 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prediction of a moving direction of the target person) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. (US 20180300964 A1) in view of Komatsu (US 20180096579 A1) and further in view of Ricci (US 20140309866 A1).
Regarding Claim 3, Lakshamanan et al. teaches a rescue system for identifying and rescuing a protection target, using information from a camera (Paragraph 198), the rescue system comprising:
a plurality of movable bodies each equipped with a camera (Paragraph 198); and
a server configured to communicate with the plurality of movable bodies, wherein each of the plurality of movable bodies is configured to store the image information acquired by the camera it has equipped (Paragraph 202; Paragraph 216; Paragraph 234, teaches the collection of image data within each vehicle; Paragraph 244)
identify the protection target by comparing the image information acquired by the each equipped camera with candidate information (Paragraphs 141-146; Paragraphs 215-222), and
when the protection target is identified, acquire positional information about each of the plurality of movable bodies and positional information about the protection target (Paragraph 195; Paragraphs 215-222), and
select, as the protection target moves, a movable body which is to monitor the protection target, from the plurality of movable bodies in order to continuously monitor the protection target (Paragraphs 222-226), 
the plurality of movable bodies include a first movable body and a second movable body (Paragraph 198),
the first movable body and the second movable body are configured to communicate with each other, and when the protection target goes out of a detectable range of the camera of the first movable body while the first movable body is monitoring the protection target, the first movable body requests the second movable body to take over monitoring of the protection target (Paragraphs 222-226).
However, Lakshamanan et al. does not explicitly teach a protection target person, wherein the candidate information comprises image information such as a photograph of the face, characteristics of favorite clothing and belongings, or about characteristic behavioral patterns of the protection target.
Komatsu, however, teaches a protection target person (Paragraphs 45-46).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. to include the family notification as shown in Komatsu above so found person information can be quickly communicated (See Komatsu Paragraph 4)
However, neither of Lakshamanan et al. and Komatsu explicitly teach wherein the candidate information comprises image information such as a photograph of the face, characteristics of favorite clothing and belongings, or about characteristic behavioral patterns of the protection target.
Ricci, however, teaches the candidate information comprises image information such as a photograph of the face, characteristics of favorite clothing and belongings, or about characteristic behavioral patterns of the protection target (Paragraphs 454-458).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. as modified by Komatsu to include the specific characteristic information as shown in Ricci above, in order to provide for the creation and maintenance of user profiles associated with users of a vehicle (See Ricci Paragraph 22).
Allowable Subject Matter
Claim 1 and 4-13 are allowed.
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483